Citation Nr: 0623394	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  03-30 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for skin rashes, to 
include claimed as due to an undiagnosed illness.  

3.  Entitlement to service connection for a respiratory 
disorder, to include claimed as due to an undiagnosed 
illness.  

4.  Entitlement to service connection for a disability 
manifested by dizziness and lightheadedness, to include 
claimed as due to an undiagnosed illness.  

5.  Entitlement to service connection for a disability 
manifested by a burning sensation in the arms and legs, to 
include claimed as due to an undiagnosed illness.  

6.  Entitlement to service connection for headaches, to 
include claimed as due to an undiagnosed illness.  

7.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 3, 1986, to 
November 27, 1986, and from December 4, 1990, to June 24, 
1991, including a period of service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  This case 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a January 2003 RO decision, which denied service 
connection for hypertension, and a March 2003 RO decision, 
which denied service connection for the remaining issues as 
stated herein above.  

In May 2006 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.




FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
veteran does not manifest a bilateral hearing loss disability 
per VA standards.  

2.  The veteran's complaints of recurring skin rash have been 
attributed to the medically diagnosed condition of tinea 
pedis, which was not manifested during service, or for 
several years thereafter.  

3.  The veteran's complaints of respiratory problems have 
been attributed to the medically diagnosed condition of 
asthma, which was not manifested during service, or for 
several years thereafter.  

4.  A disability manifested by dizziness was not incurred in 
service, and is not shown by competent evidence to be related 
to service.  Moreover, there is no competent medical evidence 
demonstrating that the veteran currently experiences 
dizziness as a symptom of an undiagnosed illness.  

5.  A disability manifested by a burning sensation in the 
arms and legs was not incurred in service, and is not shown 
by competent evidence to be related to service.  Moreover, 
there is no competent medical evidence demonstrating that the 
veteran currently experiences a burning sensation in the arms 
and legs as a symptom of an undiagnosed illness.  

6.  The veteran's complaints of headaches have been 
attributed to the medically diagnosed condition of 
hypertension, which was not manifested during service, or for 
several years thereafter.  

7.  Hypertension clearly and unmistakably preexisted service; 
and clearly and unmistakably did not increase in severity 
during service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1133, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159(a), 3.385 (2005).  

2.  A skin disorder (tinea pedis) was not incurred in or 
aggravated by active service, and is not due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).  

3.  A respiratory disorder (asthma) was not incurred in or 
aggravated by active service, and is not due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).  

4.  A chronic disability manifested by dizziness was not 
incurred in or aggravated by active service, and is not due 
to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).  

5.  A chronic disability manifested by a burning sensation in 
the arms and legs was not incurred in or aggravated by active 
service, and is not due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).  

6.  A disability manifested by headaches was not incurred in 
or aggravated by active service, and is not due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).  

7.  Hypertension preexisted service and was not aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that a letter regarding duty to assist 
requirements was sent to the claimant in April 2002, prior to 
the January and March 2003 rating decisions which denied 
service connection for the claims on appeal.  The April 2002 
correspondence notified him that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  He was also asked to advise VA if there 
were any other information or evidence he considered relevant 
to this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  



There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service VA medical records, and statements from 
the claimant and others.  VA made all reasonable efforts to 
assist him in the development of the claims and notified him 
of the information and evidence necessary to substantiate the 
claims.  There is no indication of any relevant records that 
the RO failed to obtain.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the claimant on these latter two elements, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case there are numerous examination reports 
of record.  The evidence of record is sufficient to make a 
decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks service connection for bilateral hearing 
loss and hypertension.  He also seeks service connection, to 
include as due to an undiagnosed illness, for skin rashes, a 
respiratory disorder, a disability manifested by dizziness 
and lightheadedness, a disability manifested by a burning 
sensation in the arms and legs, and headaches.  His personnel 
records show that his periods of service included service in 
the Southwest Asia Theater of operations during the Persian 
Gulf War.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during the presumption period.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2005).  
Effective March 1, 2002, Section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumptive period to September 30, 2011.  See VBA 
Fast Letter 02-04 (January 17, 2002).

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  See 38 C.F.R. § 
3.317(a)(2)(i).

Among the requirements for service connection for a 
disability due to undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
8 C.F.R. § 3.317(a)(1)(ii). There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  Se 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. § 3.317(a)(1), (b).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a 6-month period of chronicity.  See 38 C.F.R. § 
3.317(a)(2), (3).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

Consideration of a veteran's claim under the regulations for 
undiagnosed illness does not preclude consideration of 
entitlement to service connection on a direct basis.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss and hypertension to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

For purposes of 38 U.S.C.A. §§  1110 and 1131, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (CAVC raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  

A veteran employed in the active military service for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before examination, acceptance and 
enrollment.  38 U.S.C.A. § 1132 (West 2002).  

The United States Court of Appeals for the Federal Circuit 
(Court) has recently held that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132.  Wagner v. Principi, 
No. 02-7347, slip op. at 8 (Fed. Cir. June 1, 2004).  

The Court held that, for peacetime service, "the presumption 
is overcome 'where evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment.'"  Wagner v. Principi, No. 02-
7347, slip op. at 8-9 (citing 38 U.S.C. § 1132).  

The Court held that, in the case of wartime service, "it may 
be overcome only 'where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.'"  Wagner v. Principi, No. 02-7347, slip op. at 9 
(citing 38 U.S.C. § 1111 (emphasis added)); see VAOGCPREC 3-
2003 (July 16, 2003).  

The CAVC has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 
1063 (1946), stated that the term "clear and unmistakable" 
means obvious or manifest.  Cotant, 17 Vet. App. at 127-128 
(CAVC cited the definition set forth in Paragraph D of VA 
Regulation 1063).  

The CAVC has stated that the word "unmistakable" means that 
an item cannot be misinterpreted and misunderstood, i.e., it 
is undebatable.  Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (citing Webster's New World Dictionary 1461 (3rd Coll. 
ed. 1988); cf. Crippen v. Brown, 9 Vet. App. 412, 418 (1996) 
(stating that "clear and unmistakable error" means an error 
that is undebatable); Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc) ("The words 'clear and unmistakable error' 
are self-defining.  They are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed.").  

The CAVC has stated that the standard of proof for rebutting 
the presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence that is clear and unmistakable, i.e., undebatable .... 
[and] the question is not whether the Secretary has sustained 
a burden of producing evidence, but whether the evidence as a 
whole, clearly and unmistakably demonstrates that the injury 
or disease existed prior to service.  Cotant, 17 Vet. App. at 
132, citing Vanerson v. West, 12 Vet. App. at 261.  

The law provides that, notwithstanding the provisions of 
38 U.S.C.A. § 1132, the provisions of 38 U.S.C.A. §§ 1111, 
1112, 1113 of this Chapter shall be applicable in the case of 
any veteran who served in the active military, naval, or air 
service after December 31, 1946.  38 U.S.C.A. § 1137 (West 
2002).  (emphasis added).  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2005).  

The Court has held that a corollary to the Secretary's 
definition of "disability" in 38 C.F.R. § 4.1 is that an 
increase in disability must consist of worsening of the 
enduring disability and not merely a temporary flare-up of 
symptoms associated with the condition causing the 
disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. 
Cir. 2002).  The Court stated: "[e]vidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability.  Davis, 276 F.3d at 1345; see Jensen v. Brown, 19 
F.3d 1413, 1416 (Fed. Cir. 1994) (Court held that 38 U.S.C.A. 
§ 1153 requires some increase in the severity of the 
preexisting condition causally related to military service).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2003).  

There are two noted to 38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7101, which sets forth the criteria for the evaluation 
of hypertension, and in the first note it is stated "[f]or 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  

Bilateral Hearing Loss

A valid service connection claim requires competent evidence 
of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation 
such that a claimant must first have a disability to be 
considered for service connection).  As pointed out above, 
under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).

In this case, the veteran claims service connection for 
bilateral hearing loss.  In statements of record, to include 
in his hearing testimony in May 2006, the veteran reported 
inservice noise trauma.  There is no dispute of record that 
the veteran was exposed to acoustic trauma. However, the 
issue on appeal is whether or not the veteran currently has a 
bilateral hearing loss disability.  The fact that some 
condition occurred in service alone is not enough to 
establish service connection.  There must be a current 
disability resulting from that condition.  Boyer, 210 F.3d at 
1353.  The only probative evidence concerning the existence 
of a bilateral hearing loss per VA standards consists of the 
audiometric test results of record.  See generally Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1993).  The veteran's lay 
belief as to current diagnosis holds no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a) (2005).

Post service VA records in this case occasionally report a 
history of hearing loss.  Upon VA audiology examination in 
December 2002, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
21
25
25
25
LEFT
30
25
30
25
15

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  

The examiner noted that pure tone thresholds for the right 
ear were within normal limits sloping to a mild sensorineural 
hearing loss, and pure tone thresholds for the left ear 
indicated a mild to moderate low frequency sensorineural 
hearing loss.  Speech discrimination was described as 
excellent bilaterally.  

Based on the above, the Board finds, by a preponderance of 
the evidence, that the veteran does not manifest a bilateral 
hearing loss disability per VA standards.  This is not to say 
that the veteran does not exhibit some degree of hearing 
loss.  However, the degree of impaired hearing does not rise 
to the severity to be seen as a hearing loss per VA standards 
pursuant to 38 C.F.R. § 3.385.  Simply put, the criteria of 
38 C.F.R. § 3.385 provides regulatory limits governing the 
establishment of service connection for impaired hearing with 
the intended effect to establish a department-wide rule for 
making determinations regarding service connection for 
impaired hearing.  59 Fed. Reg. 60560 (Nov. 25, 1994).  The 
degree of loss here does not meet these requirements.  The 
benefit-of-the-doubt rule, therefore, does not apply.  Ortiz 
v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 
Accordingly, the Board must deny the claim for service 
connection for bilateral hearing loss.



A Skin Disorder, A Respiratory Disorder, and Headaches

The veteran seeks service connection for a skin disorder, a 
respiratory disorder, and for headaches, to include as due to 
an undiagnosed illness.  Specifically, in statements of 
record, to include his testimony in 2006, he reports that he 
and others were seen during service for a rash (manifested by 
bumps and redness) that was all over his body.  They were 
treated with ointment.  This condition still occurred today.  
As to a respiratory disorder, the veteran testified that he 
had been diagnosed post service by VA with asthma, but he 
said that he never had any respiratory problems prior to 
service.  He particularly experienced breathing problems when 
he was near oil wells during service.  Currently, he used an 
inhaler and a nebulizer for treatment.  His headaches started 
while overseas, and they continued to the present day.  They 
were sometimes so severe that they caused nausea.  For 
relief, he had to go to a dark room.  

Review of the service medical records is negative for report 
of, treatment for, or diagnoses of a skin disorder, a 
respiratory disorder, or for headaches.  Statements provided 
in support of the veteran's claims by family and friends 
reflect that the veteran has skin problems.  One statement 
attested to the fact that the veteran had a terrible rash on 
his feet.  Another statement noted that the veteran itched 
due to his skin disorder.  His father indicated that he had a 
recurring rash on the arms, hands, feet, and legs.  The 
statements also noted that the veteran complained of 
headaches which made him nervous and dizzy.

Post service VA treatment records include a VA examination in 
1995.   At that time, the veteran was seen for headaches.  
These were thought to be related to hypertension.  Tinea 
pedis was also noted.  There was a notation upon Gulf War 
examination in June 2001 of recurring rashes.  He said that 
he initially noted a rash in 1991 while in Desert Storm.  The 
rash occurred on his hands, feet, and legs.  It was red and 
resulted in cracks in the skin.  It caused peeling and 
bleeding.  He had not had a rash on his arms in about 3 
years.  The rash on his feet was initially diagnosed as 
Athlete's feet.  He was treated with creams.  There was 
itching of his hands.  Examination of the skin showed dry, 
slightly fissured skin over the distal interphalangeal joint 
and at the index finer, and an area of 2 cm. on the right 
palm. There were several slightly raised skin, colored round 
lesions on the lateral right forehead and temple area.  

At this 2001 examination, the veteran said that he had 
developed asthma in 1994 or 1995.  At that time, he was 
running 6 miles per day and having chest pain.  There was 
shortness of breath on mowing his yard.  He had a cough, four 
to five times a day, maybe productive of dark green and 
reddish-brown phlegm.  He had been coughing for about six 
years.  Sometimes, he experienced shortness of breath with 
walking.  There was no history of childhood asthma or 
allergies.  He did not take any medication for his condition.  
He was told to use an over-the-counter inhaler, but he was 
not using one at this time.  He also described chest pain.  

As for his headaches, he said that they had been present 
since 1993.  They occurred about once a day and lasted for a 
few hours.  He took four to five aspirin without relief.  
They were occasionally associated with nausea and sometimes 
he had to lie down for relief.  

Additional testing was to be accomplished for the veteran's 
symptoms.  

Additional VA post service records show that he often gave a 
history of having skin, respiratory, and headache symptoms.  
In December 2001, an examiner attributed the veteran's 
headaches to his uncontrolled hypertension, and in January 
2002, a history of migraine headaches was noted.  The veteran 
underwent additional VA examinations in December 2002.  

As for his skin problems, the veteran reported inservice skin 
rashes on his hands and feet which migrated further up his 
lower and upper extremities.  He described this condition as 
manifested by red dots.  He was treated by his corpsmen with 
different salves which never really worked or ever completely 
resolved the situation.  The rash was alleviated with time 
but came back at random.  After the rash cleared, the area 
normally peeled.  He was on treatment for this condition at 
the time of this exam.  He reported symptoms of bleeding, 
itching, and skin peeling.  He also reported a rash on his 
chest during Desert Storm, but this had not reoccurred since.  
His flare-ups occurred about once every six months.  The 
duration was two to three weeks.  There were no known 
aggravators, and it was intermittent.  Examination of the 
skin showed it to be warm and dry.  He had mild maceration 
between the fourth and fifth interdigital space, bilaterally.  
There was no evidence of an upper extremity dermatitis.  The 
diagnosis was tinea pedis.  

As for respiratory complaints, the veteran stated that he had 
been diagnosed with asthma four to five years earlier.  He 
said that he began having breathing problems when he was near 
oil wells during service.  He recalled that when attempting 
to run for physical training, he experienced shortness of 
breath.  When he moved to the south, his breathing improved, 
but he continued to have shortness of breath with rest or 
activity, as well as orthopnea and paroxysmal nocturnal 
dyspnea.  He reported hematemesis one to two times in the 
past with an evaluation in the past, but he was unsure of the 
diagnosis.  He was using an over the counter inhaler for 
treatment of the condition which did help.  He did experience 
some wheezing with shortness of breath.  He had a cough that 
was not productive.  Examination of the chest showed 
symmetrical breath sounds equal throughout.  There were no 
adventitious breath sounds heard.  Respirations were 16 and 
unlabored.  He had normal anterior-posterior chest diameter.  
The diagnosis was history of asthma, "per veteran."  Chest 
X-ray was normal and pulmonary function testing (PFT) showed 
suboptimal effort.  

As for his headaches, the veteran reported problems with such 
since 1991.  He began having these during Desert Storm, and 
they were accompanied by convulsions in his sleep which 
caused him to salivate.  On a scale of 1 to 10, his headaches 
were an 8 in intensity.  They were precipitated by now known 
precipitants and diminished with the use of a sleeping pill.  
They were aggravated by no known aggravators.  His daily 
headache pain was the 6-7 range.  With flare-ups, he had to 
lie down and rest and take mediations.  He reported 
associated symptoms of vomiting, queasy stomach, ringing in 
the ear, dizziness, and syncope in the past multiple times 
greater than 10 within the last year.  On objective findings, 
neurological examination was normal.  The diagnosis was 
headaches with a history of uncontrolled hypertension.  

Upon review, there is no medical evidence that the veteran 
has disorders of the skin or respiratory system, or 
headaches, that are due to an undiagnosed illness.  Each of 
these conditions has been attributed to another disorder.  
Specifically, the veteran's skin manifestations have been 
attributed to tinea pedis; his respiratory condition has been 
attributed to asthma; and his headaches have been attributed 
to uncontrolled hypertension.  As the medical evidence shows 
diagnoses of disabilities, which account for his skin and 
respiratory disorders, and for headaches, service connection 
may not be provided under the provisions of 38 C.F.R. 
§ 3.317(a)(1)(ii).  See also VAOPGCPREC 8-98 at paras. 4-5 
(Aug. 3, 1998).  

Consideration of the claim under the regulations for 
undiagnosed illness does not preclude consideration of 
entitlement to service connection on a direct basis; however, 
the medical evidence is still against these claims.  

Specifically, while the veteran alleges that these conditions 
were incurred during military service, there simply are no 
inservice findings of skin or respiratory disorders or of 
headaches.  The first objective findings of these conditions 
was not until several years after service, and each of them 
have been attributed to other conditions which also were not 
demonstrated until several years post service.  

Although the veteran has argued that he has a skin and 
respiratory disorder and headaches that are related to 
service, these are not matters for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which shows that these conditions are not 
related to service, to include due to an undiagnosed illness.  
A competent medical expert has attributed these conditions to 
disorders which were first diagnosed years after service.  
The Board is not free to substitute its own judgment for that 
of medical personal with expertise.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

In sum, the claims of service connection for a skin disorder, 
a respiratory disorder, and for headaches, to include as due 
to an undiagnosed illness are denied.  38 C.F.R. §§ 3.303, 
3.317.  In making this decision, the Board has considered the 
benefit of the doubt doctrine; but as the evidence is not 
equally balanced, in this regard, it does not apply.  Gilbert 
v. Derwinski, 1 Vet. App. At 57-58; 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

Dizziness and Lightheadedness and a Burning Sensation in the 
Arms and Legs

In statements of record, to include testimony in 2006, the 
veteran asserts that he experiences dizziness and 
lightheadedness and a burning sensation in the arms and legs.  
He recalls feeling lightheaded during service when running.  
The burning sensation was manifested by a shooting pain which 
traveled up and down the arms and legs.  

The service medical records do not reflect treatment for, or 
diagnoses of conditions manifested by dizziness, 
lightheadedness, or a burning sensation in the arms and legs.  
Post service VA records include lay statements which report 
that the veteran experiences dizziness.  When examined by VA 
in June 20001, he reported that he sometimes had left arm 
numbness.  This was sometimes associated with chest pain.  
This condition started in 1993 and occurred about once every 
2 -3 months.  It lasted for about 1 minute up to 2 to 3 
minutes.  There was no fatigability or pain with it.  It 
started in the mid aspect of the upper arm and ran down the 
medial elbow and into the ulnar aspect of the forearm.  
Neurological exam was normal.  

Additional VA records show that the veteran sometimes 
reported a history of numbness and dizziness with syncope.  
He was seen on at least one occasion for chest pain and 
complaints of shortness of breath.  In January 2002, when 
seen for dizziness, an electrocardiogram (ECG) was normal.  

When examined by VA in December 2002, the veteran related 
that he initially started experiencing dizziness during 
Desert Storm.  He recalled that on one occasion, he became 
dizzy and almost fell.  He had to sit down.  He informed the 
corpsmen but was told that he would be fine.  He said that 
this problem continued and progressively worsened.  He was in 
the Reserves for two years after Desert Storm and this 
problem continued.  He said that he was told this occurred 
secondary to getting older.  Multiple tests had been obtained 
while at the unit in the military for his dizziness, but he 
was unsure of the results.  

As for the burning sensation, the veteran reported problems 
since about 1993.  This problem came and went and normally 
occurred in the inner arms and legs.  He was evaluated for 
this in the military, but he was unsure of what was done.  He 
reported questionable electromyography (EMG) to his feet in 
the military , but was unsure of the result.  He was not 
currently seen for the condition.  He had sought treatment 
for this, however, since military discharge.  There were no 
known precipitators or aggravators.  Flare-ups were sporadic, 
about once every 2 weeks with duration of a few minutes with 
reoccurrences for 1 - 2 days off and on.  

Neurological and endocrine examinations were normal.  As to 
dizziness and lightheadedness, the examiner stated that there 
was insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic disorder or residuals 
thereof.  

Examination of the upper extremity showed flexion, extension, 
abduction, and adduction strength that were 5/5 with stated 
pain and wincing on resistance to the shoulders.  Wrist 
palmar flexion and dorsiflexion strength was 4/5 with stated 
pain and stiffness on resistance with a grinding sensation.  
Hip elevation strength was 3+/5+ bilaterally with stated pain 
and grimace on resistance.  His lower extremity abduction 
strength was 4/5 with stated pain and wincing on resistance 
to the hip.  Lower extremity adduction extension strength was 
5/5 with stated pain and burning sensation with grimace to 
the knees and nips.  His left lower extremity extension 
strength was 5/5 with stated pain which was mild to the hips 
on resistance.  Right lower extremity flexion strength was 
5/5 with stated pain and grimace to the knees on resistance.  
Left lower extremity flexion strength was 5/5 with stated 
pain and a burning sensation to the knees on resistance.  
There was no atrophy of the upper or lower extremities.  
There was no joint increased warmth, erythema, swelling or 
effusion.  There was no joint deformity or discoloration.  
The veteran had a normal longitudinal arch, bilaterally There 
were no mechanical aids used, and there was no amputation.  
He had moderate mild right and left heel callus and mild 
right distal tarsophalangeal joint callus with right medical 
metatarsophalangeal joint skin peeling with a slight rubor 
color.  

On neurological exam, the veteran walked with a right leg 
limp and stated pain to both ankles.  He attempted to toe 
walk, but was unable to secondary to stated pain.  Tandem 
walk was slightly unsteady with stated pain to the ankles and 
hips.  Romberg's was negative.  Promontory drift was 
negative.  Deep knee bend was to 80 degrees with stated pain 
and grimace to the knees and hips.  There was normal 
coordination.  Sensation was decreased to pinprick of both 
upper arms and both forearms and the hands.  Soft touch was 
intact.  Position sense was normal.  Babinski's was with the 
great toes downgoing.  He had normal knee extension.  
Straight leg raise on the left was to 20 degrees and to 35 
degrees on the right with cramping.  Deep tendon reflexes of 
the upper and lower extremities was 2+/4+ and symmetrical.  
Achilles reflexes were nonflexor secondary to increased 
resistance.  The veteran had normal shoulder shrug.  His 
facial muscle strength was normal with stated pain and 
wincing to the cervical spine on resistance.  His finger 
abduction strength was decreased with stated pain to the 
metacarpals on resistance.  He had normal thumb opposition.  
His grip strength was barely decreased bilaterally with 
stated pain to the fingers on grip.  X-rays of the ankles, 
hips, hands, knees and shoulders were interpreted as normal.  
The examiner diagnosed polyarthralgias of unknown etiology.  
As to a disorder manifested by a burning sensation in the 
arms and legs, the examiner indicated that EMG was normal, 
and that there was insufficient clinical evidence at present 
to warrant a diagnosis of any acute or chronic disorder or 
residuals thereof.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 
268 (1997).

The primary impediment to a grant of service connection for 
disorders manifested by dizziness/lightheadedness and for a 
burning sensation of the arms and legs is the absence of 
medical evidence of associated diagnoses.  As noted, the 
service medical records fail to show any complaints 
pertaining to these conditions during service.  As a result, 
these records do not affirmatively establish that associated 
disabilities had their onset during military service.  

There are no post service treatment records regarding 
dizziness and syncope or lightheadedness or a burning 
sensation in the arms and legs until several years after 
service.  Moreover, the examiner in 2002 has concluded that 
there was no clinical evidence of disabilities manifested by 
the veteran's complaints of dizziness and burning sensation.  
While the Board does not dispute that the veteran may 
experience these symptoms, there is no objective clinical 
confirmation that he suffers from an actual disability.  See 
Sanchez- Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999) (service 
connection may not be granted for symptoms unaccompanied by a 
diagnosed disability).  The medical evidence of record is 
negative for disabilities associated with 
dizziness/lightheadedness and a burning sensation in the arms 
and legs, and the veteran's reports of a history of such 
alone cannot satisfy the criteria for a current disabilities.

Similarly, to the extent that the veteran is claiming service 
connection for disabilities associated with 
dizziness/lightheadedness and a burning sensation in the arms 
and legs based upon the undiagnosed illness provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the Board notes that a 
central requirement for service connection is that objective 
evidence perceptible to an examining physician be present.  
In this regard, although the veteran has articulated 
subjective complaints of manifestations of these conditions 
as evidence of objective indications of chronic disability, 
as contemplated by 38 C.F.R. 3.317(a), the Board cannot 
dismiss the 2002 examination report, which is negative for 
any evidence of an actual disorder manifested by such 
symptomatology.  In fact, the examiner specifically concluded 
that there was insufficient clinical evidence at present to 
warrant diagnoses of any acute or chronic disorder as 
residuals of the veteran's complaints of dizziness and a 
burning sensation.  

Moreover, the veteran has not brought forth any medical 
evidence that would either refute the medical evidence of 
record or suggest the existence of a current disabilities 
related to service, and a layman such as the veteran is not 
competent to offer a medical opinion.  Espiritu, supra.  
Accordingly, with all due respect, his own opinion and 
theories do not constitute competent medical evidence in 
support of his claim and thus carry no probative weight on 
the critical question in these matters of medical causation.  
The Board finds the actual SMRs are more probative than his 
own statements as to the incurrence of disorders associated 
with dizziness or a burning sensation during service.  In 
summary, there is no evidence beyond the veteran's own 
statements that he had disabilities manifested by 
dizziness/lightheadedness or a burning sensation in the arms 
and legs during service, and records which would be expected 
to corroborate his account, i.e., the service medical 
records, do not do so.

In the absence of proof of a present disabilities there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 
143- 44 (1992).

Hypertension

The veteran seeks service connection on the basis of 
aggravation of preexisting hypertension during service.  At 
his 2006 personal hearing, the veteran noted that he had been 
told when he was in Marines that his blood pressure was 
elevated, but it really "shot up" when he was in the 
Persian Gulf War.  

Service medical records, specifically the July 1986 
examination, noted that the veteran gave a history of having 
been diagnosed with hypertension 2 years earlier.  His blood 
pressure was recorded as 140/82.  For the purposes of this 
decision, the Board concludes that the veteran had 
preexisting hypertension prior to his induction to service. 
38 C.F.R. § 3.304(b).  During service, his blood pressure was 
recorded on numerous occasions, to include in April 1988, 
when it was noted to be 120/78.  In  August 1987, it was 
130/80, and in September 1990, it was noted to be 132/80.  
(The Board notes that these readings are within the normal 
range pursuant to 38 C.F.R. § 4.104, DC 7101.)  



Post service VA treatment records dated from 1995 show 
reports of hypertension.  In 1995, it was noted that 
medication had previously been prescribed.  When examined in 
June 2001, the veteran reported that he was first diagnosed 
with this condition in 1993.  In September 2001, it was noted 
that he was not taking medication for his hypertension as he 
was unable to afford it.  Subsequently dated references to 
hypertension reflect that it is often noted to be elevated 
and described as uncontrolled.  

After consideration, it is the Board's conclusion that the 
evidence of record fails to indicate any increase in severity 
of hypertension during service per the meaning of 38 U.S.C.A. 
§ 1153 and 38 C.F.R. § 3.306(a).  Simply stated, there is no 
indication that the hypertension permanently worsened and 
service medical records provide evidence against such a 
finding.

Furthermore, there is no medical opinion of record that links 
the veteran's hypertension to service.  The veteran's 
personal opinion that his hypertension was aggravated in 
service, without evidence showing that either have medical 
training or expertise, is not competent evidence required to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  The Board finds the post-
service medical records, as a whole, provide evidence against 
this claim as the records indicates a condition that has no 
association with service.

Based on the above, the preponderance of the evidence is 
against service connection for hypertension based on 
aggravation of preexisting hypertension during service.  It 
follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. § 
5107(b).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for skin rashes, to include 
claimed as due to an undiagnosed illness is denied.  

Entitlement to service connection for a respiratory disorder, 
to include claimed as due to an undiagnosed illness is 
denied.  

Entitlement to service connection for a disability manifested 
by dizziness and lightheadedness, to include claimed as due 
to an undiagnosed illness is denied.  

Entitlement to service connection for a disability manifested 
by a burning sensation in the arms and legs, to include 
claimed as due to an undiagnosed illness is denied.  

Entitlement to service connection for headaches, to include 
claimed as due to an undiagnosed illness is denied.  

Entitlement to service connection for hypertension is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


